DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 6/22/2022 has been entered. In the amendment, Applicant amended claims 1, 3-11, 13, 17-18, and 22-26. Currently claims 1-13, 17-18, and 22-26 are pending.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “rendering the at least one object comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to” should be changed to “rendering the at least one object comprises the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 17-18, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the at least one object is controlled for rendering within one of at least two zones based, at least partially, on the priority content information”, but fails to particularly define what are “at least two zones”. Therefore, any arbitrarily division of a virtual space could read on “at least two zones”, which deem the scope of instant invention indefinite. For example, in one scenario of dividing a virtual space, a position of an object to be rendered according to its associated position metadata reads on a first zone and other locations in the virtual space as a whole read on a second zone. It is unclear what is attempted by Applicant.
Claims 2-10 are rejected because they depend on claim 1.
Claim 11 is rejected for substantially the same rationale as applied to claim 1.
Claims 12-13 are rejected because they depend on claim 11.
Claim 17 is rejected for substantially the same rationale as applied to claim 1.
Claims 22-25 are rejected because they depend on claim 17.
Claim 18 is rejected for substantially the same rationale as applied to claim 1.
Claim 26 is rejected because they depend on claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 17-18 and 22-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Burgh et al. (US 2018/0115850).
Regarding claim 1, De Burgh teaches an apparatus (Fig. 6A: system 600 used for audio content creation; Fig. 6B: system 650 used for audio playback in a reproduction environment) comprising at least one processor (Fig. 6A: “rendering system/sound processor”; Fig. 6B: “rendering system/sound processor”) and at least one non-transitory memory ([0027]; [0103]: “shared memory”) including a computer program code (Fig. 6A and Fig. 6B: rendering software), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
obtain media content (Fig. 6A: media content transmitted from audio and metadata authoring tool 605 to rendering tool 610 via audio connect interfaces 607 and 612; Fig. 6B: “media containing audio object” transmitted from cinema server 655 to rendering tool 660 via audio connect interfaces 657 and 662), wherein the media content comprises at least one object (Fig. 6B: at least one object in media from cinema server 655; Fig. 9: audio objects are prioritized and rendered); 
obtain priority content information ([0110]: “the audio object metadata may include one or more other types of audio object metadata, such as […], audio object prioritization metadata and/or […]”), the priority content information comprising a priority identification identifying and classifying the at least one object ([0008], [0015], [0021], [0029], [0032], [0106]; [0128]: making the audio object prioritization may involve assigning a highest priority to audio objects that correspond to dialogue; [0076]; [0114]; [0146]-[0147]); and 
render the at least one object based on the priority content information (Fig. 9), wherein the at least one object is controlled for rendering within one of at least two zones based, at least partially, on the priority content information (Examiner’s Note: with a first zone defined as the zone the at least one audio object is positioned according to the respective audio object position metadata, a portion of the associated metadata, in view of [0077]-[0078] and the other region in the 3D space as a second zone, the at least one audio object is rendered within the first zone based, at least partially, one the priority content information that is another portion of the associated metadata). 

Regarding claim 2, De Burgh further teaches the apparatus as claimed in claim 1, wherein the media content comprises at least one of: 
audio content (Figs. 6, 9); 
video content; or 
image content.

Regarding claim 3, De Burgh further teaches the apparatus as claimed in claim 1, wherein at least one spatial audio signal ([0018]: “the audio object position metadata” implies at least one spatial audio signal associated with a respective audio object) which defines an audio scene ([0018]: “a virtual acoustic space”) within which is at least one audio signal object ([0018]: audio object with which “the audio object position metadata” is inherently associated) and the at least one spatial audio signal is configured to be rendered consistent with a content consumer user movement ([0121]: “a position of a virtual listener's head in the virtual acoustic space” includes a position associated with a content consumer user movement), wherein the priority content information is configured for identifying and classifying the at least one audio signal object ([0008], [0015], [0021], [0029], [0032], [0106]; [0128]: making the audio object prioritization may involve assigning a highest priority to audio objects that correspond to dialogue; [0076]; [0114]; [0146]-[0147]), and rendering the at least one object comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
render the at least one audio signal object based on the priority content information (Fig. 9).

Regarding claim 4, De Burgh further teaches the apparatus as claimed in claim 3, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
decode from a first bit stream the at least one spatial audio signal comprising the at least one audio signal object ([0061]; [0086]).

Regarding claim 5, De Burgh further teaches the apparatus as claimed in claim 4, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
decode from the first bit stream the priority content information (Examiner’s Note: metadata including prioritization metadata is sent along with the audio object in the bit stream and necessarily decoded from the bit stream).

Regarding claim 6, De Burgh further teaches the apparatus as claimed in claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
obtain the priority content information from a user input (Fig. 9; [0132]).

Regarding claim 7, De Burgh further teaches the apparatus as claimed in claim 1, wherein the priority content information comprises at least one of: 
an object identifier parameter for identifying which of the at least one object the priority information is for; 
a priority class parameter ([0128]: “level of priority” interpreted as a priority class parameter) for classifying at least one object with respect to identifying a rendering effect to be applied to the at least one object; 
a priority zone size parameter ([0078]; [0124]) for defining a scene priority zone size associated with a rendering effect to be applied to the at least one object; 
a priority zone radius parameter ([0078]; [0124]) for defining a scene priority zone radius associated with a rendering effect to be applied to the at least one object; 
a priority zone shape parameter (Figs. 5A-5B: ellipsoid 555 or 507) for defining a scene priority zone shape | associated with a rendering effect to be applied to the at least one object; 
a trigger condition parameter for defining at least one criteria to meet before applying a rendering effect to the at least one object;
a duration parameter for defining a duration over which a rendering effect can be applied to the at least one object: a priority object effect parameter defining a rendering effect to be applied to the at least one object; or
an other object effect parameter ([0147]: “the audio object prioritization determines, at least in part, a gain to be applied”) defining a rendering effect to be applied to the other objects from the at least one object when the rendering effect is applied to the at least one object.

Regarding claim 8, De Burgh further teaches the apparatus as claimed in claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
define the at least two zones (Examiner’s Note: a criterion of defining the at least two zones is missing; in view of BRI, the at least two zone are defined as detailed in claim 1).

Regarding claim 9, De Burgh further teaches the apparatus as claimed in claim 1, wherein rendering at least one object based on the priority content information comprising the at least one memory and the computer program being configured to, with the at least one processor, cause the apparatus to:
move the at least one object from a first of least two zones to another of the at least two zones based on the priority content information ([0134]).

Regarding claim 10, De Burgh further teaches the apparatus as claimed in claim 1, wherein the priority content information comprises at least one of:
a first level, wherein an object associated with the first level is content locked to a content consumer user's field of view;
a second level, wherein an object associated with the second level is moved the content consumer user's field of view;
a third level ([0147]: “a gain to be applied during a subsequent process of rendering the audio objects into speaker feed signals”), wherein an object associated with the third level is highlighted when in a content consumer user’s field of view; or
a fourth default level wherein an object associated with the fourth level is not modified based on its priority level.

Regarding claim 11, De Burgh teaches an apparatus (Fig. 6A: system 600 used for audio content creation; Fig. 6B: system 650 used for audio playback in a reproduction environment) comprising at least one processor (Fig. 6A: “rendering system/sound processor”; Fig. 6B: “rendering system/sound processor”) and at least one non-transitory memory ([0027]; [0103]: “shared memory”) including a computer program code (Fig. 6A and Fig. 6B: rendering software) configured to, with the at least one processor, cause the apparatus at least to:
obtain media content (Fig. 6A: media content transmitted from audio and metadata authoring tool 605 to rendering tool 610 via audio connect interfaces 607 and 612; Fig. 6B: “media containing audio object” transmitted from cinema server 655 to rendering tool 660 via audio connect interfaces 657 and 662), wherein the media content comprises at least one object (Fig. 6B: at least one object in media from cinema server 655; Fig. 9: audio objects are prioritized and rendered); 
obtain priority content information ([0110]: “the audio object metadata may include one or more other types of audio object metadata, such as […], audio object prioritization metadata and/or […]”), the priority content information comprising a priority identification identifying and classifying the at least one object ([0008], [0015], [0021], [0029], [0032], [0106]; [0128]: making the audio object prioritization may involve assigning a highest priority to audio objects that correspond to dialogue; [0076]; [0114]; [0146]-[0147]);
generate a data stream (Fig. 6A: data stream generated by authoring tool 505 and set to rendering tool 610), the data stream comprising the media content and the priority content information, wherein the data stream is configured to be transmitted and/or retrieved with a renderer (Fig. 6A: rendering tool 610) configured to render the at least one object based on the priority content information (Fig. 9), wherein the at least one object is controlled for rendering within one of at least two zones based, at least partially, on the priority content information (Examiner’s Note: with a first zone defined as the zone the at least one audio object is positioned according to the respective audio object position metadata, a portion of the associated metadata, in view of [0077]-[0078] and the other region in the 3D space as a second zone, the at least one audio object is rendered within the first zone based, at least partially, one the priority content information that is another portion of the associated metadata).

Claim 12 is rejected for substantially the same rational as applied to claim 2.

Claim 13 is rejected for substantially the same rationale as applied to claim 3.

Claim 17 is rejected for substantially the same rationale as applied to claim 11.

Regarding claim 18, De Burgh teaches a method (Figs. 6 and 9) comprising:
generating media content (Fig. 6A: media content generated by audio and metadata authoring tool 605 and transmitted to rendering tool 610 via audio connect interfaces 607 and 612; Fig. 6B: “media containing audio object” generated by cinema server 655 and transmitted to rendering tool 660 via audio connect interfaces 657 and 662), wherein the media content comprises at least one object (Fig. 6B: at least one object in media from cinema server 655; Fig. 9: audio objects are prioritized and rendered);
obtaining priority content information ([0110]: “the audio object metadata may include one or more other types of audio object metadata, such as […], audio object prioritization metadata and/or […]”), the priority content information comprising a priority identification identifying and classifying the at least one object ([0008], [0015], [0021], [0029], [0032], [0106]; [0128]: making the audio object prioritization may involve assigning a highest priority to audio objects that correspond to dialogue; [0076]; [0114]; [0146]-[0147]);
signaling the media content and/or the priority content information (Fig. 6A: audio data signaled via interface 620 to speakers; Fig. 6B: audio data signaled via interface 664 to speakers), wherein the media content and priority content information are configured to be transmitted and/or retrieved with a renderer (Fig. 6A: rendering tool 610; Fig. 6B: rendering tool 660) configured to render the at least one object based on the | priority content information, wherein the at least one object is controlled for rendering within one of at least two zones based, at least partially, on the priority content information (Examiner’s Note: with a first zone defined as the zone the at least one audio object is positioned according to the respective audio object position metadata, a portion of the associated metadata, in view of [0077]-[0078] and the other region in the 3D space as a second zone, the at least one audio object is rendered within the first zone based, at least partially, one the priority content information that is another portion of the associated metadata).

Claim 23 is rejected for substantially the same rationale as applied to claim 8.

Claim 24 is rejected for substantially the same rationale as applied to claim 9.

Claim 25 is rejected for substantially the same rationale as applied to claim 6.

Claim 26 is rejected for substantially the same rationale as applied to claim 3.

Response to Arguments
Applicant's arguments filed with regard to claims 1, 11 and 17-18 have been fully considered but they are not persuasive. 
Applicant asserts that “De Burgh et al. does not disclose or suggest that the audio object prioritization metadata controls an audio object to be rendered in one of two zones” in page 14. Examiner must respectfully disagree.
As detailed in the rejections under 35 USC 112(b) set forth in this Office action, the current claim language is lack of a particular definition of what are “at least two zones”. Therefore, any arbitrarily division of a virtual space could read on “at least two zones”. In one scenario of dividing a virtual space, a position of an object to be rendered according to its associated position metadata reads on a first zone and other locations in the virtual space as a whole read on a second zone. This Office Action assumes this interpretation. Therefore, when an audio object is rendered, its position is set according to respective audio object position metadata, a portion of the associated metadata, in view of [0077]-[0078]  and its priority level is set according to respective associated prioritization metadata, another portion of the associated metadata, in view of [0116]. Base on the rationale, De Burgh reasonably teaches claims 1, 11 and 17-18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693